DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 3-25 -21.
	Claims 1, 4, 5, 8-11, 13, 14, 17, 18, 21-23, 27, 28, 37, 38, 40-42, 50-53, 55, 60 and 61 are pending in the instant application.

Election/Restrictions
Claims 50-53 and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-25-21.
Applicant’s election without traverse of Group I, SEQ ID Nos. 1, 3, 8, 20 and 25, claims 1, 4, 5, 8-11, 13, 14, 17, 18, 21-23, 27, 28, 37, 38, 40-42, 60 and 61 in the reply filed on 3-25-21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 10, 11, 17, 37, 40-42 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed.
The breadth of the claims:
The claims are broadly drawn to compositions comprising RNAi agents  substantially complementary to an RNA transcript corresponding to any PABPN1 protein which is causative of oculopharyngeal muscular dystrophy (OPMD), and to compositions further comprising a nucleic acid encoding any functional PABPN1 protein having a mRNA transcript which is not targeted by the RNAi agents encoded by the nucleic acids recited in claim 1.
The specification, prior art and claims do not adequately describe the broad genus of compounds claimed.  
Teachings in the Specification:
The specification teaches the following:
HEK293T cells were seeded at 3xl05 cells/well and transfected the next day with one of pAAV-shRNA5, pAAV-shRNAx3-short or pAAV-shRNAx3-long (4 pg/well), with or without AAV plasmids expressing mutant hPABPNl-FLAG (pAAV mut-PABPNl-FLAG) (4 pg/well) (SEQ ID NO: 27) or codon-optimised PABPN1 (pAAV Opt-hPABPNl-MYC) (4 pg/well) (SEQ ID NO: 26). As a control, HEK293T cells were transfected with the pAAV-HBVpol plasmid expressing shRNA against the HBV polymerase gene (4 pg/well). The HEK293T cells were incubated at 33°C in DMEM 10% FCS in the absence of antibiotics for 48 hours, after which time the cells were harvested and cell lysates produced for analysis by western blotting.

Similarly, H2kB-D7e mouse myoblasts (106 cells/well) were transfected by nucleofection with pAAV-HBVpol, AAV-shRNAx3-short or pAAV-shRNAx3-long, with or without AAV plasmids expressing mutant hPABPNl-FLAG or Opt-hPABPNl-MYC (1 pg/well). The H2kB-D7e mouse myoblasts were then incubated at 33°C in DMEM 10% FCS in the absence of antibiotics for 48 hours and then switched to differentiation by incubation in DMEM/5% horse serum for a further 72 hours. 5 days post-transfection, myotubes were harvested and cell lysates produced for analysis by western blotting.

 All mice were anesthetised with 2-4% isoflurane and treated as follows:
Group 1 (A17): a single 50 pi bolus of physiological saline containing 2.5E+10 scAAV8-shRNAx3-long viral particles to both TA muscles by IM injection.

Group 2 (A17): a single 50 pi bolus of physiological saline containing 1.3E+11 ssAAV9-Opt-hPABPNl viral particles (expressing codon-optimised hPABPNl) to both TA muscles by IM injection.

Group 4 (A17) Group 5 (FvB)
Group 3 (A17): a single 50 pi bolus of physiological saline containing 2.5E+10 scAAV8-shRNAx3-long viral particles and 1.3E+11 ssAAV9-Opt-hPABPNl viral particles to both TA muscles by IM injection, a single 50 pi bolus of physiological saline only, a single 50 pi bolus of physiological saline only.

Muscle contractile properties
Measurements of TA muscle contractile properties, including isometric maximal and specific force, were performed 18 weeks post-injection using the methodology described previously in Trollet el al., (2010) Human Molecular Genetics, 19(11): 2191-2207. These data are presented in Figure 4.

Mice were then sacrificed by overdose of anaesthetic, after which time the TA muscles were excised from tendon-to-tendon, weighed and rapidly frozen in liquid nitrogen-cooled isopentane for further histological and molecular analysis.

All mice were anesthetised with 2-4% isoflurane and treated as follows:
Group 1 (A17): a single 50 pi bolus of physiological saline containing 2.5E+10 scAAV8-shRNAx3-long viral particles to both TA muscles by IM injection.

Group 2 (A17): a single 50 pi bolus of physiological saline containing 1.3E+11 ssAAV9-Opt-hPABPNl viral particles (expressing codon-optimised hPABPNl) to both TA muscles by IM injection.

Group 4 (A17) Group 5 (FvB)

Group 3 (A17): a single 50 pi bolus of physiological saline containing 2.5E+10 scAAV8-shRNAx3-long viral particles and 1.3E+11 ssAAV9-Opt-hPABPNl viral particles to both TA muscles by IM injection, a single 50 pi bolus of physiological saline only, a single 50 pi bolus of physiological saline only.

Muscle contractile properties
Measurements of TA muscle contractile properties, including isometric maximal and specific force, were performed 18 weeks post-injection using the methodology described previously in Trollet el al., (2010) Human Molecular Genetics, 19(11): 2191-2207. These data are presented in Figure 4.

Mice were then sacrificed by overdose of anaesthetic, after which time the TA muscles were excised from tendon-to-tendon, weighed and rapidly frozen in liquid nitrogen-cooled isopentane for further histological and molecular analysis.

PABPN1 mRNA expression
Total RNA was extracted from skeletal muscles samples using Trizol (Invitrogen) according to the manufacturer’s instructions. RNA samples were quantified using aND-1000 NanoDrop spectrophotometer (NanoDrop Technologies). RNA (50-250ng for muscle biopsies, l-3pg for cell pellet) was reverse transcribed using M-MLV reverse transcriptase (Invitrogen) according to the manufacturer’s instructions. cDNA was used for quantitative PCR reaction using SYBR green mix buffer (LightCycler® 480 Sybr green I Master) in a total of 9ul reaction volume. PCR reaction was carried out as follows: 8 minutes at 95°C followed by 50 cycles: 15 seconds at 95°C, 15 seconds at 60°C and 15 seconds at 72°C.

Specificity of the PCR products was checked by melting curve analysis using the following program: 65°C increasing by 0.11°C/second to 97°C.

The expression level of each mRNA was normalized to that of murine RPLPO mRNA (large ribosomal protein, subunit P0) expression. Expression levels were calculated according to the AACt method.

The sequences of primers used for RT-PCR and for Real-time RT-PCR are as follows: PABPN1 -FWD    5 ’-TGACCCGGGGGACGGCGC-3 ’
PABPN1 -REV    5 ’ - ACTCGAGCTTTGATAGCTTCCAGC-3 ’
RPLPO-FWD    5 ’-G AGG ACCTC ACT GAG ATT CGG-3 ’


Immunohistochemistrv
Immunohistochemistry was performed on sections of TA muscle (10pm) excised from mice to detect the presence of nuclear aggregates of PABPN 1 protein. Briefly, sections of TA muscle were incubated in 1M KC1, 30mM HEPES, 65mM PIPES, 10 mM EDTA, 2 mM MgCl2 (pH 6.9) for 1 hour to remove any soluble proteins. Sections were then blocked with 1% normal goat serum in 0.1M PBS, 0.1% Triton X100 and incubated overnight at 4°C with anti-PABPNl primary antibody, diluted to 1:200 in the same buffer. Sections were then further incubated with an Antibody for Laminin for lh RT and then with secondary antibodies for 1 h at room temperature. Finally sections were stained with Hoechst to visualize nuclei.

Results
It was determined that whilst muscle mass (Figure 5B) was not restored over the 4 month of treatment, overall muscle strength (Figure 5A) was shown to be improved and specific muscle strength (Figure 5C) normalised for mice in Group 3 administered (i) the scAAV8-shRNAx3-long viral particles expressing the three shRNAs targeting endogenous PABPN1 and (ii) the ssAAV8 Opt-hPABPNl viral particles expressing replacement codon-optimised human PABN1 not targeted by the shRNAs (Figure 5).

[Emphases added] [Citations omitted].
The specification does not teach a representative number of species of the broad genus of compounds claimed.  The teachings of scAAV8-shRNAx3-long viral particles expressing three shRNAs targeting endogenous PABPN1, and the ssAAV8 Opt-hPABPNl viral particles expressing replacement codon-optimised human PABN1 not targeted by the shRNAs, are not representative of the broad genus claimed.
The scope of the claims includes numerous structural variants, and the claimed genus is highly variant because a significant number of structural differences between genus members is permitted. Concise structural features that could distinguish compounds from others in this broad genus are missing from the disclosure.  The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying 
Thus, Applicant was not in possession of the claimed genus claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to products of nature without significantly more. The claim(s) recite(s) fragments of nucleic acid sequences. This judicial exception is not integrated into a practical application because the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to minor modifications of naturally occurring molecules.
Claims 1, 10, 11, 18, 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to naturally occurring nucleic acid molecules, or fragments thereof, whether isolated or not, that are not patent eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc. (6-13-13).   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 11, 17, 18, 27, 28, 60 and 61 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Khvorova et al (US 2005/0255487).
Khvorova et al (US 2005/0255487) teach pharmaceutical compositions comprising expression vectors, including adeno- and lentiviral expression vectors comprising nucleic acids comprising a DNA sequence comprising at least 17 contiguous nucleotides and substantially complementary to SEQ ID No. 1 and/or SEQ ID No. 3 (see esp. ¶¶ 0455, 0470, claim 13, SEQ ID Nos. 2274485, 187154, 187156, 187157, 187163).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 11, 17, 18, 23, 27, 28, 60 and 61  is/are rejected under 35 U.S.C. 103 as being unpatentable over Khvorova et al (US 2005/0255487) in view of Van Zant et al (2012/0214728).
The claims are drawn to pharmaceutical compositions comprising expression vectors, including adeno- and lentiviral expression vectors, comprising nucleic acids comprising a DNA sequence comprising at least 17 contiguous nucleotides and substantially complementary to SEQ ID No. 1 and/or SEQ ID No. 3, and optionally further comprising an shRNA sequence optionally comprising a loop sequence, which expression vectors optionally comprise a Pol III promoter.
Khvorova et al (US 2005/0255487) teach pharmaceutical compositions comprising expression vectors, including adeno- and lentiviral expression vectors comprising nucleic acids comprising a DNA sequence comprising at least 17 contiguous nucleotides and substantially complementary to SEQ ID No. 1 and/or SEQ ID No. 3 
The primary reference does not teach expression vectors comprising a Pol III promoter, nor an shRNA sequence comprising a linker sequence.
Van Zant et al (2012/0214728) teach compositions comprising expression vectors optionally comprising an shRNA sequence and a Pol III promoter, and optionally comprising a linker sequence (see esp. ¶¶ 0069-0071).
It would have been obvious to one of ordinary skill in the art at the time of filing the instant invention to incorporate the well known nucleic acid constructs into vectors comprising well known promoters, as taught previously by Van Zant.  One of skill in the art at the time of filing would have reasonably expected that subcloning and expression in well known vectors using well known promoters would provide for adequate expression of the nucleic acid constructs claimed.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art and at the time of filing.

Allowable Subject Matter
Claims 4, 5, 13, 14, 21, 22 appear free of the prior art of record and searched.
Claims 4, 5, 13, 14, 21, 22  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
4-28-21